Citation Nr: 0834317	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Oakland, California.


FINDINGS OF FACT

1.  The veteran was exposed to noise during active military 
service.

2.  Bilateral hearing loss was not present in service or for 
many years following active duty separation, and is not 
causally related to active service. 

3.  The veteran's currently reported tinnitus is causally 
related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Resolving all doubt in the veteran's favor, his tinnitus 
was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that he is entitled 
to service-connection for bilateral hearing loss and 
tinnitus.  Specifically, he alleges that he developed 
bilateral hearing loss and tinnitus as a result of being 
exposed to aircraft engine noise and gunfire in service, and 
the Board acknowledges that exposure to noise is consistent 
with the veteran's service occupations as an airplane 
mechanic gunner, gunnery instructor, airplane instrument 
mechanic, and airplane and engine mechanic.  In giving due 
consideration to the places, types, and circumstances of the 
veteran's service, noise exposure is conceded.  See 
38 U.S.C.A. § 1154(a).  

Service Connection for Bilateral Hearing Loss

Despite the veteran's exposure to noise during service, a 
grant of service connection for bilateral hearing loss is not 
warranted because there is no showing that such noise 
exposure resulted in the veteran's current hearing loss. 

The Board notes that the veteran's service treatment records 
were unavailable and recognizes that in such cases there is a 
heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in 
this situation, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

Despite the heightened duty, the Board finds that the 
evidence demonstrates that the veteran did not incur hearing 
loss in service.  In fact, in an August 2008 statement, he 
provided that he experienced hearing loss "shortly after" 
separation from service.  
He further indicated that he did not seek medical treatment 
or complain of hearing loss after his separation from service 
for many years because it did not occur to him to ask for 
hearing aids or claim a service-related disability.  

The Board has considered the veteran's current contention 
that his bilateral hearing originated shortly after service 
and acknowledges that he is competent to report symptoms of 
hearing loss because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

In weighing the evidence of record, the Board finds the 
contemporaneous absence of complaints or treatment for 
hearing loss to be of more probative value than the veteran's 
current allegations of incurrence around the time of 
discharge made many years after service.  In view of the 
lengthy period after separation from service without evidence 
of findings or diagnosis, this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Therefore, the weight of the evidence does not 
support a finding of incurrence of hearing loss during 
service or shortly thereafter.

Next, the Board finds that the veteran is not entitled to a 
grant of service connection pursuant the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence 
shows that a veteran had a chronic condition in service and 
still has such a condition.  

As set forth above, although the veteran contends that his 
hearing loss began as a result of exposure to engine noise 
and gunfire in service and that he continued to experience 
hearing loss shortly after service and during the following 
years, the preponderance of the evidence does not support a 
finding of continuing symptomatology dating back to service.  
Significantly, the medical evidence indicates that he did not 
seek treatment for bilateral hearing loss until February 
1994, more that 48 years after separation from service.  
Notably, private treatment records from 1982, which indicate 
that the veteran sought treatment for tinnitus, were silent 
as to complaints of hearing loss.  In fact, a record dated in 
January 1982 indicates that when he reported that he had 
tinnitus in both ears, it was noted that he was negative for 
dizziness, decreased hearing or nausea.  

The Board has weighed the lack of contemporaneous medical 
records of complaints of bilateral hearing loss for many 
years against the veteran's current statements of continuous 
post-service symptoms and places high probative value on the 
absence of treatment for and complaints of hearing loss for 
more than 45 years after separation from service.  

For these reasons, the Board finds that symptoms of bilateral 
hearing loss were not continuous after service and did not 
manifest for many years after service.  Thus, the 
requirements of chronicity and continuity of similar symptoms 
after service for a chronic disease cannot be established to 
support a statutory finding of service connection pursuant to 
38 U.S.C.A. § 3.303(b).  

Next, the Board finds that the veteran's current hearing loss 
is unrelated to service.  Upon a September 2004 VA audiology 
examination, the examiner concluded that the hearing loss 
"is less likely as not cased by or a result of military 
service."  In opining that the veteran's hearing disability 
was not causally related to active duty service, the examiner 
noted that the veteran's audiograms evidenced essentially 
flat, asymmetrical sensorineural hearing loss, which not 
consistent with hazardous noise exposure.  

The Board acknowledges that the claims file contains several 
private physician statements that indicate that the veteran's 
hearing loss may be related to service:  an April 2005 
consultation report by R. L. J., M.D. indicated that his 
hearing loss "may have been caused by his military duty"; 
an April 2005 letter from J. J. L, MA, a clinical 
audiologist, established that "it is possible that a portion 
of his hearing impairment was due to his exposure to loud 
noise during his military service"; and a May 2005 letter by 
J. N., M.D. provided that "[h]is hearing loss is consistent 
with the history of noise exposure he sustained from his 
military service."

Where, as in this veteran's case, there is an apparent 
difference of medical opinion, the United States Court of  
Appeals for Veterans Claims (Court) has stated that "[i]t is  
the responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  

In this respect, the Board notes that, unlike the VA 
examination, the private examiners did not review the claims 
file or provide thorough reasons and bases for their 
opinions.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

Moreover, unlike the November 2004 VA examination, the 
private examiners solely relied on the history and symptoms 
provided by the veteran.  This listing of such symptomatology 
as a part of the history or complaints section of the 
examination report does not equate to a medical nexus opinion 
of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").   

Further, the private physician statements only asserted that 
the veteran's hearing loss may be related to service, which 
lacks probative value because they constitute opinions of 
mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (a physician's opinion the veteran's time as 
a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"); and Bostain v. 
West, 11 Vet. App. 124, 128 (1998) (the Court held that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's 
death was too speculative to be new and material evidence). 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the VA audiology opinion of September 2004.  The VA 
examiner, who is an audiologist, conducted a complete review 
of the case file and provided well-supported reasons and 
bases for finding that the veteran's hearing loss was less 
likely as not caused by active service.  Moreover, the VA 
examiner's opinion is based on the probability, not just 
possibility, of a causal relationship between the veteran's 
current disability and service.  

For these reasons, the Board finds that the VA opinion, which 
does not support a causal connection between the veteran's 
active service and his current hearing loss, is of higher 
probative value than the medical statements provided by the 
private examiners.

To the extent that the veteran alleges a causal connection 
between his hearing loss and active service, he is not 
competent to offer opinions on medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 
2 Vet. App. 482 (1992).  Therefore, the Board may not accept 
his unsupported lay statement as competent evidence as to the 
issue of medical causation.    

Since the weight of the competent medical evidence indicates 
that the veteran's bilateral hearing loss is not related to 
his active duty, the requirement necessary to establish a 
medical nexus for service connection has not been met.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997). 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss, the Board is unable to 
grant the benefits sought.  

Service Connection for Tinnitus

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for tinnitus.  In this 
regard, the Board notes there are several conflicting 
opinions of record as to the origin of the veteran's 
tinnitus.

In the November 2004 VA audiology examination, the examiner 
indicated that, given the apparent onset of the veteran's 
tinnitus in 1994 and despite the veteran's reported history 
of incurring tinnitus "long ago," the veteran's tinnitus 
was less likely as not caused by or a result of military 
noise exposure.  However, in a May 2006 letter, a private 
audiologist, J. J. L., M.A., related the diagnosis of 
tinnitus to noise exposure in the military.  Specifically, 
the private audiologist opined that "it is more likely than 
not that the tinnitus was caused by his exposure to loud 
noise in the military."  

In weighing the two opposing medical opinions, the Board 
notes that the September 2004 VA opinion contained 
conflicting histories as to the onset of tinnitus.  During 
the September 2004 VA examination, the veteran reported a 
history that his tinnitus began "long ago."  However, 
despite this history, the VA examiner indicated that the 
veteran's tinnitus, by his own admission in a June 2004 
statement, was first incurred in 1994.  

In light of private medical records from 1982, which were 
submitted after the September 2004 VA examination, that 
clearly indicated that the veteran sought treatment for and 
complained of ringing in the ears as early as January 1982, 
the Board finds that the evidence of record is in conflict as 
to the etiology of the veteran's tinnitus.  

Given the fact that the VA examiner did not consider the 
private treatment reports from 1982 demonstrating the 
presence of tinnitus before 1994, along with the fact that 
exposure to acoustic trauma in service has been conceded, the 
Board finds that the evidence is at least in equipoise as to 
the question of whether the veteran's tinnitus is related to 
service. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and private opinion of record that is favorable to 
the veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for 
tinnitus.  38 U.S.C.A. § 5107(b). The appeal is granted. 

Veterans Claims Assistance Act

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

As to the veteran's claim for service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

As to the service-connection claim for bilateral hearing 
loss, the Board notes that proper notice from VA must inform 
the claimant of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With those letters, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO determined that there were no service 
treatment records pertinent to his claim for service 
connection for bilateral hearing loss.  A VA audiology 
examination was conducted in September 2004.  Further, the 
veteran has submitted private treatment records and 
statements on his behalf.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


